

115 HR 777 IH: To provide for a comprehensive assessment of the scientific and technical research on the implications of the use of mid-level ethanol blends, and for other purposes.
U.S. House of Representatives
2017-01-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 777IN THE HOUSE OF REPRESENTATIVESJanuary 31, 2017Mr. Sensenbrenner introduced the following bill; which was referred to the Committee on Science, Space, and Technology, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo provide for a comprehensive assessment of the scientific and technical research on the
			 implications of the use of mid-level ethanol blends, and for other
			 purposes.
	
 1.DefinitionsIn this Act: (1)AdministratorThe term Administrator means the Administrator of the Environmental Protection Agency.
 (2)Mid-level ethanol blendThe term mid-level ethanol blend means an ethanol-gasoline blend containing greater than 10 and up to and including 20 percent ethanol by volume that is intended to be used in any conventional gasoline-powered motor vehicle or nonroad vehicle or engine.
			2.Evaluation
 (a)In generalThe Administrator, acting through the Assistant Administrator of the Office of Research and Development at the Environmental Protection Agency, shall—
 (1)not later than 45 days after the date of enactment of this Act, enter into an agreement with the National Academy of Sciences to provide, within 18 months after the date of enactment of this Act, a comprehensive assessment of the scientific and technical research on the implications of the use of mid-level ethanol blends, comparing mid-level ethanol blends to gasoline blends containing 10 percent or 0 percent ethanol; and
 (2)not later than 30 days after receiving the results of the assessment under paragraph (1), submit a report to the Committee on Science, Space, and Technology of the House of Representatives and the Committee on Environment and Public Works of the Senate on the findings of the assessment, together with the agreement or disagreement of the Administrator with each of its findings.
 (b)ContentsThe assessment performed under subsection (a)(1) shall include the following: (1)An evaluation of the short-term and long-term environmental, safety, durability, and performance effects of the introduction of mid-level ethanol blends on onroad, nonroad, and marine engines, onroad and nonroad vehicles, and related equipment. Such evaluation shall consider the impacts of qualifying mid-level ethanol blends or blends with higher ethanol concentrations as a certification fuel. Such evaluation shall include a review of all available scientific evidence, including that relied upon by the Administrator and published at 75 Fed. Reg. 68094 et seq. (November 4, 2010), 76 Fed. Reg. 4662 et seq. (January 26, 2011), and 76 Fed. Reg. 44406 et seq. (July 25, 2011), and identify gaps in understanding and research needs related to—
 (A)tailpipe emissions; (B)evaporative emissions;
 (C)engine and fuel system durability; (D)onboard diagnostics;
 (E)emissions inventory and other modeling effects; (F)materials compatibility;
 (G)operability and drivability; (H)fuel efficiency;
 (I)fuel economy; (J)knock resistance;
 (K)consumer education and satisfaction; (L)cost effectiveness for the consumer;
 (M)catalyst durability; and (N)durability of storage tanks, piping, and dispensers for retail.
 (2)An identification of areas of research, development, and testing necessary to— (A)ensure that existing motor fuel infrastructure is not adversely impacted by mid-level ethanol blends, including an examination of potential impacts of mid-level ethanol blends on metal, plastic, rubber, or any other materials used in pipes or storage tanks; and
 (B)reduce the risk of misfueling by users at various points in the distribution and supply chain, including at bulk storage, retail storage, and distribution configurations by—
 (i)assessing the best methods and practices to prevent misfueling; (ii)examining misfueling mitigation strategies for blender pumps, including volumetric purchase requirements and labeling requirements;
 (iii)assessing the adequacy of and ability for misfueling mitigation plans approved by the Environmental Protection Agency; and
 (iv)soliciting and considering recommendations of the National Institute of Standards and Technology, the American National Standards Institute, the International Organization for Standardization, and the National Conference on Weights and Measures regarding fuel pump labeling.
 (c)WaiversPrior to the submission of the report under subsection (a)(2), any waiver granted under section 211(f)(4) of the Clean Air Act (42 U.S.C. 7545(f)(4)) before the date of enactment of this Act that allows the introduction into commerce of mid-level ethanol blends for use in motor vehicles shall have no force or effect. The Administrator shall grant no new waivers under such section 211(f)(4) until after the submission of the report described under subsection (a)(2).
 3.Authorization of appropriationsIn order to carry out this Act, the Administrator shall utilize up to $900,000 from the funds made available for science and technology, including research and development activities, at the Environmental Protection Agency.
		